We are of opinion that where, as in the case of appropriation of lands by the state, the claimant is entitled under the Constitution to just compensation for the land taken from him, he cannot be required by any rule of the court to go to the expense of presenting a duplicate of the map that has been served upon him; but this applies only to such cases, and not to cases where *Page 573 
the party is entitled to present his claim against the state only by authority of the legislature. Under the circumstances, therefore, as the rule that the claimant complied with was invalid, the affirmance is without costs.
The judgment should be affirmed, without costs.
CULLEN, Ch. J., WILLARD BARTLETT, HISCOCK, CHASE, CUDDEBACK and MILLER, JJ., concur; HOGAN, J., concurs in result.
Judgment affirmed.